Smith,-!. There is no question which the appellants attempt to present, that does not depend upon the bill of exceptions. And there is no bill of exceptions in the record that we can notice. After judgment for the appellee below, a motion for a new* trial was denied on the second of November, 1882, and twenty days were given appellants to present and file their bill of exceptions. The paper purporting to set forth the exceptions taken at the trial was not signed by the judge who had presided until the twenty-third of November, which was one day too late. And there is no file mark, or other indication to show when, if ever, it was filed in the clerk’s office. Where time is allowed to reduce exceptions to writing, the bill of exceptions must be prepared, signed by the judge, and filed with the clerk, so as to become a part of the record, within the time given. St. L., I. M. & S. Ry. Co. v. Rapp, 39 Ark., 558, and cases cited; Walker v. State, 35 Ib., 386; Toliver v. State, Ib., 395; Board Kosciusko Co. v. Epperson, 50 Ind., 275. Affirmed.